Citation Nr: 1728567	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-47 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 60% for service-connected Meniere's disease.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2010 RO decision, the rating for Meniere's disease was increased to 60 percent, effective January 28, 2008.  Since that grant does not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This matter was previously before the Board in March 2015, where the Board remanded the issues of entitlement to an initial rating for Meniere's disease with vertigo and tinnitus in excess of 60 percent and entitlement to TDIU for further development.  


FINDING OF FACT

Affording the Veteran the reasonable benefit of the doubt, the symptoms of his Meniere's disease most closely approximate hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly.  


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for the service-connected Meniere's disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Codes 6204 and 6205 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  With respect to the Veteran's claim for a higher initial rating for Meniere's disease, the claim is granted, representing a full award of the benefits sought on appeal.  Consequently, any further discussion respecting the VCAA is not necessary at this time.

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Under Diagnostic Code 6205, Meniere's disease (endolymphatic hydrops), a 60 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Based on the following, the Board finds that the criteria for a 100 percent rating for the Veteran's service-connected Meniere's disease are met for the period on appeal.  

As noted above, a September 2010 RO decision rated the Veteran's Meniere's disease with vertigo and tinnitus at 60 percent from January 28, 2008, under Diagnostic Code 6205.  In support of that evaluation, the RO stated that "[a]n evaluation of 60 percent is assigned whenever there is hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus[,]" but also found that a higher evaluation of 100 percent was not warranted as the evidence did not show attacks of vertigo and cerebellar gait occurring more than once weekly.  

Because the VA already determined that the Veteran currently has hearing impairment with attacks of vertigo and cerebellar gait in the September 2010 RO decision, the sole question remaining to the Board is to determine the frequency of the Veteran's attacks.  

In August 2014, the Veteran underwent a VA examination concerning his ear condition.  The examiner diagnosed the Veteran with Meniere's disease, noting that the Veteran had symptoms of hearing impairment with vertigo more than once weekly and that he had hearing impairment with attacks of vertigo and a cerebellar gait less than once a month.  The examiner further stated that the Veteran had vertigo one to four times a month, staggering less than once a month, and experienced tinnitus more than once a week.

However, the August 2014 examiner does not elaborate as to how she determined the frequency of the Veteran's attacks, nor does she address the Veteran's claims that he experienced severe attacks of vertigo, loss of balance, and nausea more than once a week.  Furthermore, the August 2014 examination report appears internally inconsistent, as it stated that the Veteran had both hearing impairment with vertigo more than once weekly and vertigo one to four times a month.  For the foregoing reasons, the Board finds the August 2014 VA examination report to be inadequate as to its assessment of the frequency of the Veteran's attacks of vertigo and cerebellar gait, and assigns that portion of the report little to no probative weight. 

In September 2015, the Veteran underwent another VA examination concerning his ear condition.  The September 2015 examiner confirmed the Veteran's diagnosis of Meniere's disease, and stated that the Veteran experienced tinnitus, vertigo, and staggering more than once weekly in connection with that condition.  The September 2015 examiner also noted the Veteran's reports of constant attacks of dizziness, occasional stumbling, worsening tinnitus and sensitivity to noise, and nausea in the report. 

The Veteran has also consistently reported that he has experienced frequent attacks of vertigo, dizziness, loss of balance, nausea, and other related symptoms in connection with his Meniere's disease.  In his February 2009 appeal to the Board, the Veteran "submitted a daily log of [his] hearing impairment with attacks of vertigo and gait which occurred more than once weekly effective 10/01/08 to 01/01/09[,]" and has also submitted other similar daily logs to further demonstrate the frequency with which he experienced symptoms.  In a February 2015 hearing before the Board, the Veteran again reported that he had severe attacks about once a week, during which he is unable to stand up and is constantly vomiting.  The Board finds the Veteran's consistent and competent lay statements documenting the frequency of his attacks to be both credible and probative

The Veteran also submitted lay statements from his wife describing the frequency and effects of some of his symptoms, in which she stated that "[w]hen he suffers an attack it lasts several hours leaving him totally disabled and unable to walk to the bathroom and bedroom, unless he is assisted[,]" and noted that the Veteran "continues to have nausea and loss of balance frequently." 

Taking into account both VA opinions, the lay statements, and the Veteran's own competent and credible lay statements, the Board resolves all reasonable doubt in his favor and concludes that the symptoms of the Veteran's Meniere's disease most closely approximate hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly.  Accordingly, the Veteran meets the criteria for a 100 percent rating under Diagnostic Code 6205 for his service-connected Meniere's disease.

Finally, the Board notes that a claim of total disability based on individual unemployability (TDIU) is part and parcel of an increased rating claim when the record suggest the Veteran is unable to secure and maintain substantially gainful employment on account of service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  However, in the instant case, TDIU has been granted since the date the Veteran last worked in 2012.  This represents a full grant of the benefit sought and the matter is no longer in appellate status.  


ORDER

Entitlement to a 100 percent rating for Meniere's disease, effective January 28, 2008, is granted.


____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


